Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 1 of 7 PageID #: 603




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


  CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                     Case No. 3:20-cv-1455

          v.                                          Judge Terry A. Doughty

  CENTERS FOR DISEASE CONTROL AND                     Magistrate Judge Kayla D.
  PREVENTION, et al.,                                 McClusky

      Defendants.


       MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY
            DISTRICT COURT PROCEEDINGS PENDING APPEAL

        Plaintiffs oppose Defendants’ motion to stay district court proceedings in this matter. A

 stay should not issue simply because Plaintiffs have exercised their right to pursue an appeal of

 the District Court’s decision denying their motion for preliminary injunction. This Court should

 deny Defendants’ motion to stay both because Defendants have failed to show good cause and

 because granting a stay would be prejudicial to Plaintiffs. Due to the limited duration of the CDC’s

 Order (it is currently scheduled to expire at the end of March, but even if renewed, it will likely be

 for a short period), a stay would significantly increase the risk that Plaintiffs will not be able to

 litigate the merits of this case at all. On the other hand, a stay would most definitely benefit

 Defendants, because it would reduce the chances that they will have to defend the CDC’s Order

 on the merits.

        Nor will continuing to the merits in this case expend significant resources. Most of the

 issues have been briefed already in connection with Plaintiffs’ motion for preliminary injunction.

 Indeed, a merits determination will require fewer issues to be briefed, as Plaintiffs will not be
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 2 of 7 PageID #: 604




 required to show irreparable harm or that the equities and public interest weigh in their favor. This

 case requires no discovery, as it is limited to the administrative record, and the Defendants have

 already agreed to produce the record quickly. Accordingly, the Court should deny Defendants’

 motion for stay and direct the parties to set a schedule for production of the record and cross-

 motions for summary judgment.

                                           ARGUMENT

        Defendants’ motion rests on a flawed premise. They contend, albeit implicitly, that once

 this Court denied Plaintiffs’ motion for preliminary injunction, Plaintiffs faced a Hobson’s choice:

 either appeal the denial of their motion and stand a high risk of losing their right to litigate the

 merits, or give up their right to appeal the denial of their preliminary injunction, and continue to

 suffer irreparable harm while they litigate the merits. But this premise is wrong. Preliminary

 injunctions exist to give individuals who are suffering irreparable harm a means to stop that harm

 while a case is litigated on the merits. See Fed. R. Civ. P. 65. See also Fed. Sav. & Loan Ins. Corp.

 v. Dixon, 835 F.2d 554, 562 (5th Cir. 1987) (holding that “the purpose of a preliminary injunction

 is always to prevent irreparable injury so as to preserve the court’s ability to render a meaningful

 decision on the merits”). Preliminary injunctions are appealable on an interlocutory basis for the

 same reason: to give litigants suffering irreparable harm the opportunity to stop that harm as

 quickly as possible. See 28 U.S.C. § 1292(a)(1). See also Interlocutory Injunction Appeals—In

 General, 16 Fed. Prac. & Proc. Juris. § 3921 (3d ed.) (explaining that § 1292(a)(1) was designed

 to enable “litigants to effectually challenge interlocutory orders of serious, perhaps irreparable

 consequence”) (quoting Baltimore Contractors v. Bodinger, 348 U.S. 176, 181 (1955), overruled

 on other grounds by Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271 (1988) (per




                                                  2
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 3 of 7 PageID #: 605




 Reed, J.)). Plaintiffs have the right to pursue both a preliminary injunction, in trial court and later

 on appeal, and the merits at the same time. No rule or principle of law suggests otherwise.

        While it is true that district courts have discretion to stay proceedings before them, the

 burden is on Defendants to show that such a stay is clearly warranted. “[I]f there is even a fair

 possibility that the stay for which [the moving party] prays will work damage to someone else,”

 the moving party must “make out a clear case of hardship or inequity in being required to go

 forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). See also GATX Aircraft Corp. v. M/V

 Courtney Leigh, 768 F.2d 711, 716 (5th Cir. 1985). Applying this standard, the Supreme Court

 refused to grant a stay of trial court proceedings in a case against a sitting president because the

 plaintiff’s right to prosecute her case outweighed any impact the case might have on the president’s

 ability to discharge his duties. See Clinton v. Jones, 520 U.S. 681, 690 (1997). See also Hood ex

 rel. Mississippi v. Microsoft Corp., 428 F. Supp. 2d 537, 541 (S.D. Miss. 2006) (denying

 Microsoft’s motion to stay proceedings pending a motion for transfer and consolidation before the

 Judicial Panel on Multidistrict Litigation).

        Here, the Defendants cannot meet their burden for several reasons. First, litigating the

 merits in the trial court will cause no prejudice to the Defendants whatsoever. This is one of several

 cases challenging the CDC’s Order, so the Defendants have briefed the issues in this case several

 times. See ECF No. 44-1, at 4. Having to brief these issues one more time will cost Defendants

 very little time. Likewise, the Court is familiar with the issues, having ruled on Plaintiffs’ motion

 for preliminary injunction. Although the merits will involve slightly different issues (for example,

 the impact of Congress’s moratorium during January and any issues raised by the administrative

 record), those new issues will not likely be burdensome to address, and, in any event, they are

 important to a proper resolution of this case. By contrast, a stay would negatively impact Plaintiffs




                                                   3
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 4 of 7 PageID #: 606




 because, given the temporary nature of the CDC’s Order, it could mean that they are never able to

 litigate the merits. Because litigating the merits would not require Plaintiffs to show irreparable

 harm or that the equities and public interest weigh in their favor, and it will give them the

 opportunity to review and incorporate the administrative record into their arguments, being

 deprived of a chance to litigate the merits will prejudice Plaintiffs’ ability to receive the full

 resolution of their claims to which they are entitled. See, e.g., Citizens to Preserve Overton Park,

 Inc. v. Volpe, 401 U.S. 402, 419 (1971) (remanding an administrative rule review to the district

 court because judicial review must be “based on the full administrative record available to the

 [rulemaking officer] at the time”); Ryder v. United States, 515 U.S. 177, 182 (1995) (holding that

 a plaintiff who made a timely challenge to a government actor’s constitutional authority was

 entitled to a decision on the merits).

        Second, contrary to Defendants’ argument, there is no “risk” of inconsistent decisions or a

 waste of judicial resources. If this Court were to rule in Defendants’ favor on the merits, Plaintiffs

 would appeal and the Fifth Circuit could either consolidate the appeals or stay one and proceed

 with the other. If this Court were to rule for Plaintiffs, the Defendants would appeal and the parties

 would presumably agree to dismiss Plaintiffs’ current appeal. If the Fifth Circuit were to issue its

 decision in Plaintiffs’ current appeal before this Court decided the merits, this Court would follow

 that ruling. It is hard to see how any of these outcomes result in “inconsistent rulings.” Simply put,

 sometimes district court decisions are affirmed, sometimes they are overturned. But that is a

 feature of litigation, not a bug. Nor would any of these scenarios constitute a waste of judicial

 resources. As already noted, the issues on the merits will differ from the issues currently on appeal,

 and Plaintiffs are entitled to a ruling on the merits. See, e.g., Huston v. Jones, 863 F.2d 30, 31 (8th




                                                   4
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 5 of 7 PageID #: 607




 Cir. 1988) (holding that a litigant was entitled to a decision on the merits where there were no

 procedural impediments to his claim).

        The Defendants point to no authority for issuing a stay where the stay would likely inhibit

 a plaintiff from obtaining judgment on the merits. For that matter, none of their cases concern a

 stay of proceedings during an interlocutory appeal. E.g., Eaton Vance Municipals Tr. v. Conegie,

 No. 4:06CV117-P-B, 2007 WL 1484539 (N.D. Miss. May 18, 2007) (concerning a stay where

 defendant’s collateral estoppel theory hinged upon the outcome of an appeal in a separate suit);

 ING Bank N.V. v. M/V Bulk Finland, IMO No. 9691577, No. CV 15-5975, 2017 WL 2798469

 (E.D. La. June 28, 2017) (staying district court proceedings only after concluding that there was

 little potential for prejudice to the non-moving party). Likewise, Brown v. Cochran, No. 20-3702

 (N.D. Ga. Dec. 9, 2020), is inapposite because both parties agreed to the stay. And Tiger Lily LLC

 v. U.S. Dep’t of Housing & Urban Dev., No. 20-2692 (W.D. Tenn.), speaks only to the fact that

 the district court could reach the merits quickly, which is only appropriate under the circumstances.

 Simply put, there is no reason to delay moving to the merits.

                                           CONCLUSION

        The CDC claims the authority to shut down all eviction proceedings in the nation. Plaintiffs

 contend that the CDC lacks that power despite the existence of a pandemic. Whichever side is

 correct, this case undoubtedly raises extremely important questions concerning federal power and

 its impact on citizens and state and local governments. That the Government would prefer not to

 produce the administrative record and file a few additional briefs in this case does not justify

 staying the case and possibly depriving the Plaintiffs of their right to litigate the merits. This Court

 should deny the motion to stay, direct the Defendants to produce the administrative record as soon




                                                    5
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 6 of 7 PageID #: 608




 as possible, and instruct the parties to agree on a schedule for filing cross-motions for summary

 judgment.

        DATED: February 26, 2021.

                                                        Respectfully submitted,

  /s/ STEVEN M. SIMPSON                                  LUKE A. WAKE*
  STEVEN M. SIMPSON*                                     DC Bar No. 1009181
  DC Bar No. 462553                                      ETHAN W. BLEVINS*
  Pacific Legal Foundation                               Washington State Bar No. 48219
  3100 Clarendon Blvd., Suite 610                        HANNAH SELLS MARCLEY*
  Arlington, VA 22201                                    Washington State Bar No. 52692
  Tel: (202) 888-6881                                    Pacific Legal Foundation
  SSimpson@pacificlegal.org                              930 G Street
                                                         Sacramento, CA 95814
  /s/ JAMES C. RATHER, JR.                               Tel: (916) 419-7111
  JAMES C. RATHER, JR.                                   Fax: (916) 419-7747
  Louisiana Bar No. 25839                                LWake@pacificlegal.org
  ALKER & RATHER, LLC                                    EBlevins@pacifclegal.org
  4030 Lonesome Rd., Suite B                             HMarcley@pacificlegal.org
  Mandeville, LA 70448                                   *Pro hac vice
  Tel: (985) 727-7501
  JRather@alker-rather.com

                                      Attorneys for Plaintiffs




                                                 6
Case 3:20-cv-01455-TAD-KDM Document 47 Filed 02/26/21 Page 7 of 7 PageID #: 609




                                 CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF

 system, which will automatically notify all counsel of record.

        DATED: February 26, 2021.


                                                     /s/ Steven M. Simpson




                                                 7
